Title: To George Washington from Nicholas Cooke, 8 December 1776
From: Cooke, Nicholas
To: Washington, George



Providence December 8th 1776.past 10. o’Clock P.M.
Sir

It is with great Concern that I give you the disagreeable Intelligence that the Enemy with a Fleet consisting of 78 Ships of War and Transports entered the Harbor of Newport Yesterday. We had about Six hundred Men upon Rhode-Island who were Obliged to evacuate it with the Loss of about 15 or 20 heavy Cannon, having taken off the Amunition and Stores & the greatest part of the Stock. The Enemy have full Possession of the Island. I am informed by Genl West, & Lieutenant Barron of the Providence that they Landed this Morning about Eight O’Clock with Eight Thousand Men who marched in three Divisions, One towards Newport the Second towards Howlands Ferry and the Third to Bristol Ferry where they arrived time enough to fire upon the Boats that brought over our last Men; but without doing Damage. I have sent Repeated Expresses to the Massachusets-Bay & Connecticut. The Forces of the former are upon the March as I believe the latter are also. In great haste I am Your Excellencys most Obt hble Servt

Nichs Cooke


P.S. We have also intelligence of 60 Sail more of Transports coming down the Sound.

